Citation Nr: 0720391	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).  The veteran testified 
before the Board in May 2006.  The Board remanded this issue 
in November 2006.

Previously, several other claims had been on appeal (service 
connection for post-traumatic stress disorder (PTSD); an 
application to reopen a claim for service connection for a 
right knee disability).  In its November 2006 decision, the 
Board denied the application to reopen the right knee 
disability service connection claim.  The Board also noted 
that the RO had already established service connection for 
PTSD and that referral to the RO was warranted on the 
veteran's notice of disagreement regarding the 50 percent 
rating assigned for his PTSD.  Thus, these issues are not 
before the Board in the present appeal.


FINDING OF FACT

The medical evidence of record does not relate the veteran's 
current hepatitis C diagnosis to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  Additionally, the Court of Appeals for 
Veterans Claims (Court) recently held that a claimant must be 
notified of the requirements pertaining to the assignment of 
disability ratings and effective dates; this letter was 
provided to the veteran in May 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO sent correspondence in April 2004; a rating decision 
in August 2004; a statement of the case in November 2004; and 
supplemental statements of the case in June 2005, January 
2006, and January 2007.  The April 2004 letter preceded the 
RO's initial adjudication (in August 2004).  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the August 2004 rating decision) or even the 
final RO adjudication (the January 2007 supplemental 
statement of the case) is harmless.  The Board finds that 
even if there is any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran has had a meaningful opportunity to 
participate effectively in the processing of the claim with 
RO adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication (the January 2007 supplemental statement of the 
case).

Indeed, any defective notice has not prejudiced the veteran 
in the essential fairness of the adjudication.  Moreover, any 
error in VA's notice to the veteran (which is initially 
presumed to be prejudicial) is in fact harmless.  See Sanders 
v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 
2007) (No. 06-7001) (burden is on VA to show that error in 
notice was not prejudicial). There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, VA has repeatedly apprised the veteran (via the above 
documents) of the need for supporting evidence.  Thus, VA 
satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  Additionally, VA has 
examined the veteran (in December 2006).  See 38 C.F.R. 
§ 3.159 (2006).  Thus, VA has fulfilled its duty to assist 
the veteran.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be presumed for 
certain chronic disorders, including arthritis, that are 
manifested to at least a compensable degree within one year 
after service.  38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hepatitis C during service; 
(2) whether he has a current diagnosis of hepatitis C; and, 
if so, (3) whether the current diagnosis is etiologically 
related to service.  Medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).

As stated in his May 2004 letter to the RO, the veteran 
asserts that his hepatitis C was the result of being exposed 
to blood and vomit, during which no rubber gloves or other 
"universal precautions" were used, during landing craft 
vehicle personnel (LVCP) duty, cleaning up the boat after 
carrying the wounded and dead.  However, the occupational 
duties stated by the veteran are not risk factors for 
hepatitis C.  The recognized risk factors for hepatitis C 
include receipt of blood or blood products before 1992; 
intravenous and intranasal drug use; occupational exposure to 
contaminated blood or fluids via employment in patient care 
or clinical laboratory work; high risk sexual practices; 
hemodialysis; organ transplants; and body piercing or 
tattooing.  Of those listed above, the veteran's documented 
risk factors are intravenous drug use, high risk sexual 
activity, and tattoos.  

However, there is no evidence that his in-service activities, 
including any service on a landing craft vehicle described 
above, resulted in hepatitis C.  The veteran's service 
medical records are negative for any symptoms of a liver 
disorder, or other findings related to hepatitis C.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  However, subsequent to service, the first 
mention of a hepatitis C diagnosis or abnormal liver function 
was in November 2000, 34 years after his separation from 
service.  

Additionally, there is no evidence that the veteran's claimed 
risk factors manifested during service; rather, they were 
present after service.  The weight of the evidence does not 
show that the veteran used drugs during service; there is no 
evidence in his service medical or personnel records that the 
veteran used intravenous drugs during service.  Additionally, 
an August 1999 VA outpatient treatment record notes that his 
drug abuse began in the 1970s, and during the December 2006 
VA examination, the veteran denied drug use during service.  

Finally, and in addition to the lack of continuity shown 
above, although the veteran has a current diagnosis of 
hepatitis C, the weight of the medical evidence of record 
does not relate that diagnosis to military service.  The 
April 2002 private medical opinion states that the veteran 
"has been diagnosed with hepatitis C which in all 
probability is due to his tour of duty."  A December 2004 VA 
opinion, requested by the veteran, states that if the veteran 
happened to have an opening in his skin, and if the blood on 
the ship were contaminated, he could have been infected.  
However, the VA nurse practitioner noted that this opinion 
was based on the veteran's report that he cleaned up after 
casualties on board his ship, and that she was unable to 
report if the veteran positively contracted hepatitis C from 
his claimed responsibilities.  

These opinions are of little probative value for several 
reasons.  Initially, the Board notes that these opinions 
provide no rationale or basis for their conclusions; it is 
not clear that the veteran's medical records were reviewed 
prior to either opinion being proffered.  The lack of a 
claims file review deprives any examiner of knowing the 
veteran's entire medical history; the Court has held that the 
requirement for evaluation of the complete medical history of 
the veteran's condition operated, in part, to enable VA to 
make a more precise evaluation.  See, e.g., Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Additionally, there is no 
evidence that these opinions are based on anything other than 
the veteran's reported medical history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  Finally, the December 2004 VA opinion 
is speculative at best, providing a nexus between the 
veteran's current hepatitis C diagnosis and his military 
service based only on certain assumptions which are not 
supported by the evidence of record.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2006).

Conversely, the December 2006 VA examination report concludes 
that the veteran's hepatitis C is not likely due to or 
related to the veteran's military service, but rather to his 
post-service risk factors, to include multiple tattoos and 
his intravenous drug use.  This opinion was based both on a 
review of the veteran's claims file, and a complete clinical 
evaluation which included a history of the veteran's risk 
factors, a physical examination, and laboratory tests.  
Because the December 2006 VA examination is based on current 
clinical findings and a review of the veteran's objective 
medical history, it is more probative.  While the Board may 
not ignore a medical opinion, it is not error to favor the 
opinion of one competent medical expert over that of another; 
rather, it is the Board's duty to assess the credibility and 
probative value of evidence.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

Finally, to the extent that the veteran offers his own 
opinion that hepatitis C was incurred in service, his opinion 
is not probative on the issue.  Lay persons, such as the 
veteran, are not competent to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Because a diagnosis of hepatitis C does not exist in the 
service medical records, continuity of symptomatology since 
service discharge has not been shown, and the weight of the 
evidence of record does not relate the veteran's hepatitis C 
diagnosis to his active service, the preponderance of the 
evidence is against his claim.  Thus, the "benefit-of-the-
doubt" doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


